Citation Nr: 1805051	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  12-24 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-connected hiatal hernia with gastroesophageal reflux disease (GERD), to include entitlement to an extraschedular rating.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 

INTRODUCTION

The Veteran served in the United States Army from December 1968 to March 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In February 2017, the Board issued a decision granting an increased rating from 10 percent to 30 percent for the Veteran's service-connected hiatal hernia with GERD. The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court), but only to the extent that it denied a rating in excess of 30 percent for hiatal hernia with GERD. In October 2017, the Court issued an order that partially vacated the Board's February 2017 decision and remanded the matter on appeal for adjudication consistent with the instructions outlined in the October 2017 Joint Motion for Partial Remand (JMPR) by the parties.

A hearing was held before the Board in January 2014. A transcript of the hearing has been associated with the Veteran's claims file. In an April 2016 letter, the Veteran was advised that the Veterans Law Judge (VLJ) who conducted the January 2014 hearing was no longer employed by the Board and he therefore had the right to an additional hearing before a different VLJ. 38 U.S.C. § 7107(c) (2012), 38 C.F.R. § 20.707 (2017). In April 2016, the Veteran responded that he did not wish to appear for another hearing and would like the decision made on the record. As such, the Board will proceed. 

The issue of entitlement to a compensable rating for residual scar associated with hiatal hernia with GERD was referred by the Board in February 2017, but has not yet been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his hiatal hernia with GERD is characterized by symptom combinations productive of severe impairment of health.


CONCLUSION OF LAW

The criteria for a disability rating of 60 percent, but no higher, for hiatal hernia with GERD, have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321(a), 4.7, 4.114, Diagnostic Code (DC) 7346 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017). The Board finds VA has satisfied the duty to notify and assist. A July 2011 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing. VA obtained the records reported by the Veteran, to the extent possible. VA provided examinations in August 2011, November 2012, and April 2015.

II. Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

The Veteran's hiatal hernia with GERD is rated under DC 7346, which provides a 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health. The maximum 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 38 C.F.R. § 4.114, DC 7346.

VA regulations provide that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition. 38 C.F.R. § 4.113. Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14. Id. Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342 and 7345 to 7348 inclusive will not be combined with each other. A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 38 C.F.R. § 4.114.

The Veteran contends he is entitled to a rating in excess of 30 percent for his hiatal hernia with GERD. Specifically, the Veteran contends the sleep impairment caused by his hiatal hernia with GERD should be considered a severe impairment of health, or should be given extraschedular consideration. See October 2017 JMPR. 

Affording the Veteran the benefit of the doubt, the Board finds the evidence supports the Veteran's hiatal hernia with GERD is characterized by symptoms productive of severe impairment of health.

At an August 2011 VA examination, the Veteran reported dysphasia, daytime heartburn, and daily acid regurgitation. He reported heartburn 2-3 times a night, requiring he sit up on the edge of the bed. He reported he elevated the head of his bed and used pillows to prop himself up at night. He denied nausea, vomiting, hematemesis, or melena. He reported taking medication daily. The examiner diagnosed hiatal hernia with GERD. 

In September 2012, the Veteran reported his hiatal hernia with GERD caused back pain, stomach upset, and regurgitation. He reported throat discomfort when he lays in bed. He reported working through daily pain and burning.

At a November 2012 VA examination, the Veteran reported the symptoms of persistent recurrent epigastric distress, dysphagia, pyrosis (heartburn), and arm or shoulder pain. He reported recurrent nausea, at a frequency of 4 or more days a year, and an average episode duration of 1 to 9 days. He reported sleep disturbance caused by esophageal reflux at a frequency of 4 or more occurrences per year. The Veteran denied reflux, regurgitation, anemia, weight loss, vomiting, hematemesis, or melena. He reported taking daily medication with good relief. The examiner diagnosed GERD, hiatal hernia, and a history of Barret's esophagus. The examiner opined the Veteran's esophageal conditions had no impact on his ability to work. 

A March 13, 2013 pelvis CT scan gave an impression of left inguinal hernia and a small to moderate sized paraesophageal hernia. A March 25, 2013 pelvis CT scan had similar findings. 

A March 2013 VA treatment note reported abdominal pain comes and goes, lasting from minutes to hours. The Veteran reported intermittent epigastric pain with worsening of reflux systems. He reported sleeping with the head of his bed elevated and frequently taking antacids. The Veteran denied nausea, vomiting, changes in bowel movements, or weight loss.

A June 2013 VA treatment note reported intermittent severe epigastric pain that felt like stabbing, sometimes burning, that penetrated to the back. The Veteran reported he had to sleep upright in a chair or the pain is intolerable. The Veteran denied nausea, vomiting, diarrhea, constipation, recent weight loss, fevers, chills, or other systemic symptoms. The examiner opined any surgical procedure to address wrap slippage would entail a complex redo procedure with elevated complication risk. The examiner opined the patient would likely benefit from surgical correction of his hernia.

At a June 2013 VA treatment visit, the Veteran complained of worsening heartburn and epigastric pain. He was scheduled for elective repair of his abdominal hernia in August.

In August 2013, the Veteran reported recurrent epigastric pain, symptomatic reflux, and dysphagia. He reported trouble most days with swallowing foods, such as bread, requiring he drink water to allow the food to pass. 

In September 2013, the Veteran's hernia procedure was aborted intraoperatively due to dense adhesions.

At his January 2014 Board hearing, the Veteran reported epigastric pain into his chest that hurts his throat, shoulders, and back. He reported waking up from sleep 3 to 4 times a week due to epigastric discomfort. He reported constant nausea.

At a February 2014 VA treatment visit, the Veteran described burning pain in the epigastric region, intermittent throughout the day, worsened in a supine position and with certain foods. He reported being managed with various combinations of antacids and acid suppressants, including maalox, mylanta, ranitidine, omeprazole. In addition to medication, he reported sleeping with his head upright, avoiding alcohol and fatty foods, and eating dinner several hours before bedtime. He denied nausea, anorexia, or changes in bowel movement. The doctor opined that medical optimization for symptom control is probably his only option at this point, but unlikely to completely resolve his symptoms given how refractory to treatment he has been in the past. The doctor recommended the Veteran continue his medications, continue lifestyle modifications, sleep with his head elevated, and added Maalox for his "severe reflux symptoms."

In an August 2014 VA gastrointestinal evaluation, the examiner stated that although the patient does have some symptoms from his hiatal hernia (dysphagia to breads and occasional epigastric pain), he does not have failure to thrive and can eat most solid foods. The examiner opined the Veteran's current symptoms did not warrant the high risks of surgery. 

An October 2014 letter from a private gastrointestinal surgeon stated the Veteran is suffering from chronic uncontrolled esophageal reflux disease and Barrett's esophagus, a condition that carries an increased risk for cancer. The doctor recommended continued evaluations, and likely will need a revision surgery. 

At a January 2015 VA treatment visit, the Veteran continued to complain of heartburn symptoms despite taking pantoprazole and ranitidine. 

An April 2015 buddy statement stated the Veteran had stomach problems since he met him in December 2011. The buddy observed the Veteran to be in a lot of pain. 

An April 2015 VA examination noted the symptoms of persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, and substernal pain. The Veteran reported sleep disturbance caused by esophageal reflux at a frequency of 4 or more times a year, with the average episode duration being 10 days or more. The Veteran reported nausea and vomiting. The examiner diagnosed hiatal hernia and GERD. The examiner opined the Veteran's esophageal condition would impact his ability to work because symptoms interfere with sleep on a regular basis. He stated any occupation that requires attention to detail or operating dangerous machinery while sleep deprived would be compromised. The examiner, when asked to opine whether such symptomatology is productive of severe or considerable impairment of health, stated it would be impossible to lend such an opinion based on subjective symptomatology without resorting to speculation. The examiner noted the Veteran worked for 32 years after discharge from the military and retired voluntarily. 

A May 2015 buddy statement reported observing the Veteran suffering from great stomach pains. He reported he had dismissed him from several meetings and honor guard duty for funerals due to this pain.  

When determining whether the Veteran is entitled to a rating in excess of 30 percent, the Board must determine if there is evidence of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. As the criteria under Diagnostic Code 7346 are conjunctive, not disjunctive, all criteria must be met. Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013) (holding that the conjunctive "and" in a Diagnostic Code as opposed to the disjunctive "or" required that all elements be met). Here, there is no evidence, nor has the Veteran contended, material weight loss and hematemesis or melena with moderate anemia. 

Thus, the question before the Board is whether evidence supports the Veteran has symptoms, not contemplated in the 30 percent rating criteria, that are "productive of severe impairment of health." The Veteran contends his sleep disturbance caused by esophageal reflux is not contemplated in the current 30 percent rating and should be considered a "symptom combinations productive of severe impairment of health." After review of the evidence, the Board agrees. 

The Veteran has consistently throughout the record reported frequent disruption of sleep despite daily medication use and lifestyle modifications. On numerous occasions, the Veteran reported needing to sleep with his bed tilted or sitting upright. At his hearing the Veteran reported waking up from sleep 3 to 4 times a week due to epigastric discomfort. The April 2015 examiner felt his sleep disturbance caused by esophageal reflux was significant enough to impact his ability to work because an occupation that requires attention to detail or operating dangerous machinery while sleep deprived would be compromised. 

The Board notes that a 60 percent rating is the highest rating available under DC 7346. The Board has considered whether a higher rating is available under any other potentially applicable provision of the rating schedule. However, the Board finds that a higher rating is not warranted based on any other provision of the rating schedule at any time throughout the period of appeal. 

Based on this evidence, and affording the Veteran benefit of the doubt, a 60 percent disability rating, but no higher, is warranted for the Veteran's hiatal hernia with GERD.

Extraschedular Consideration

The Veteran's representative argued that if the Veteran was not assigned a rating in excess of 30 percent for his hiatal hernia with GERD, he should be entitled to extraschedular consideration, as sleep impairment is not a contemplated under the 30 percent rating criteria for DC 7346. Specifically, she stated "should the Board determine that the Appellant's condition warrants a schedular 60 percent rating, including consideration of his sleep impairment as an 'other symptoms,' this symptom would no longer need to be considered as a symptom not contemplated by the rating schedule." See November 2017 representative brief. 

As the Board herein has found the Veteran's sleep disturbance caused by esophageal reflux produces a severe impairment of health, and assigned a 60 percent rating, the Board has addressed the Veteran's contention that his sleep disturbance caused by esophageal reflux was not contemplated by the 30 percent schedular rating criteria.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A disability rating of 60 percent, but no higher, is granted for hiatal hernia with GERD, subject to the laws and regulations governing monetary benefits.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


